In the Anited States Court of Federal Claims

 

No. 18-1603C
Filed: September 24, 2019
NOT FOR PUBLICATION
)
MORGAN JOSEPH LANGAN, )
)
Plaintiff, ) RCFC 59(a); Motion For Reconsideration;
) RCFC 60(b); Motion For Relief From
Vv. ) Judgment; RCFC 52; Motion To Amend
) Judgment.
THE UNITED STATES, )
}
Defendant. )
)

 

Morgan Joseph Langan, Cornville, AZ, plaintiff pro se.

Anthony F. Schiavetti, Trial Attorney, £. Misha Preheim, Assistant Director, Robert E.
Kirschman, Jr., Director, Joseph H. Hunt, Assistant Attorney General, Commercial Litigation
Branch, Civil Division, United States Department of Justice, Washington, DC, for defendant.

MEMORANDUM OPINION AND ORDER DENYING MOTIONS FOR
RECONSIDERATION, RELIEF FROM JUDGMENT AND TO AMEND JUDGMENT

GRIGGSBY, Judge

I. INTRODUCTION

This matter involved a claim by plaintiff pro se, Morgan Joseph Langan, alleging that
certain state and county government officials in Yavapai County, Arizona improperly
confiscated his house and land. See generally Compl. After the government moved to dismiss
this matter for lack of subject-matter jurisdiction and for failure to state a claim upon which relief
can be granted, and plaintiff filed motions for entry of default judgment and to consolidate cases,
the Court: (1) granted the government’s motion to dismiss; (2) denied-as-moot plaintiff’ s
motions for entry of default judgment and to consolidate cases; and (3) dismissed the complaint
on August 16, 2019 (the “August 16, 2019, Decision”). Langan v. United States, No. 18-1603C,
2019 WL 3857044, at *1 (Fed. Cl. Aug. 16, 2019).

 
On September 3, 2019, plaintiff timely filed motions for reconsideration, for relief from
judgment and to alter or amend judgment, pursuant to Rules 59(a), 60(b) and 52(b) of the Rules
of the United States Court of Federal Claims (“RCFC”). See generally Pl. Mot. For the reasons
set forth below the Court DENIES plaintiff's motions.

II, FACTUAL AND PROCEDURAL BACKGROUND
A. Factual Background

In this breach of contract action, plaintiff alleged that certain banks operating in the State
of Arizona, and certain Yavapai County government officials, improperly foreclosed upon and
confiscated his land, home and estate. Langan vy. United States, No. 18-1603C, 2019 WL
3857044, at *1 (Fed. CL. Aug. 16, 2019). Plaintiff also asserted claims against the United States
based upon an alleged land patent; the First, Fifth and Fourteenth Amendments of the United
States Constitution; Article 1 § 10 of the United States Constitution; 28 U.S.C. § 1491; 28 U.S.C.
§ 1498; 28 U.S.C. § 1493; and 42 U.S.C. § 1983. Id.

In the August 16, 2019, Decision, the Court dismissed plaintiffs claims for lack of
subject-matter jurisdiction for several reasons. First, the Court held that it may not consider
plaintiffs claims against parties other than the United States, because the United States is the
only proper defendant in cases brought in this Court. /d. at *5. Second, the Court held that it
must also dismiss plaintiff's breach of contract claim against the United States, because plaintiff
failed to establish the existence of an express or implied-in-fact contract with the United States.

Id. at *5-6,

Third, the Court dismissed plaintiff's land patent claim for want of subject-matter
jurisdiction, because a land patent is not sufficient on its own to give rise to a cause of action
against the United States. /d. at *6. Fourth, the Court held that it could not entertain plaintiff s
constitutional law claims, because the constitutional provisions upon which plaintiff relied are
not money-mandating and plaintiff failed to identify a cognizable property interest that has been

taken by the United States in the complaint. fd.

In addition, the Court held that it was without jurisdiction to consider plaintiff's statutory
claims, because these claims either may not be brought in this Court or the statutes relied upon

by plaintiff were unrelated to his claims. /d. at *7, Lastly, the Court held that plaintiff's request

 

 
for equitable relief falls beyond the jurisdictional boundaries of the Tucker Act, because the
Court may only award equitable relief “incident[al} and collateral to” a money judgment. /d;

see also 28 U.S.C. § 1491(aj(2).!
I. LEGAL STANDARDS
A. RCFC 59(a)

Motions for reconsideration are governed by RCFC 59, which provides, in relevant part
that:
(1) Grounds for New Trial or Reconsideration. The court may, on motion,

grant a new trial or a motion for reconsideration on all or some of the
issues—and to any party—as follows:

(A) for any reason for which a new trial has heretofore been granted in
an action at law in federal court;

(B) for any reason for which a rehearing has heretofore been granted in
a suit in equity in federal court; or

(C) upon the showing of satisfactory evidence, cumulative or otherwise,
that any fraud, wrong, or injustice has been done to the United
States.

RCFC 59(a)(1). This Court has held that “[t]o prevail on a motion for reconsideration under

393

RCFC 59, the movant must identify a ‘manifest error of law, or mistake of fact.’” Shapiro v.
Sec'y of Health & Human Servs., 105 Fed. Cl, 353, 361 (2012) (quoting Fru-Con Consir. Corp.
v. United States, 44 Fed, Cl. 298, 300 (1999)), aff'd, 503 F. App’x 952 (Fed. Cir. 2013). And so,
the Court will grant a motion for reconsideration upon a showing of either: “(i) an intervening
change in controlling law; (ii) the availability of previously unavailable evidence; or (iii) the
necessity of granting the motion to prevent manifest injustice.” Jd (citing Petro-Hunt, L.L.C. v.
United States, No. 00-512L, 2012 WL 1957929, at *1 (Fed. Cl. May 30, 2012)); see also

Johnson vy. United States, 126 Fed, Cl. 558, 560 (2016).

Granting relief based upon a motion for reconsideration also requires ““‘a showing of
8

extraordinary circumstances.’” Caldwell y, United States, 391 F.3d 1226, 1235 (Fed. Cir. 2004)

 

' The Court also denied plaintiff's motions for entry of default judgment against the United States and to
consolidate cases as moot. Langan v. United States, No, 18-1603C, 2019 WL 3857044, at *8 (Fed. Cl.

Aug. 16, 2019).

 

 
(quoting Fru-Con Constr. Corp., 44 Fed. Cl. at 300). Given this, the Court has held that motions
“for reconsideration may not be used simply as ‘an opportunity for a party to take a second bite
at the apple by rearguing positions that have been rejected.’” Johnson, 126 Fed. Cl. at 560
(quoting Shell Petroleum, Inc. v. United States, 47 Fed. Cl. 812, 819 (2000)). And so, “[t]he
decision whether to grant reconsideration lies largely within the discretion of the [trial] court.”

Yuba Nat. Res., Inc. v. United States, 904 F.2d 1577, 1583 (Fed. Cir. 1990) (citations omitted),
B. RCFC 60(b)

RCFC 60(b) sets forth the grounds for obtaining relief from a final judgment.
Specifically, this rule provides that:
(b) Grounds for Relief from a Final Judgment, Order, or Proceeding,
On motion and just terms, the court may relieve a party or its legal

representative from a final judgment, order, or proceeding for the
following reasons:

(1) mistake, inadvertence, surprise, or excusable neglect;

(2) newly discovered evidence that, with reasonable diligence, could
not have been discovered in time to move for a new trial under
RCFC 59(b);

(3) fraud (whether previously called intrinsic or extrinsic),
misrepresentation, or misconduct by an opposing party;

(4) the judgment is void;

(5) the judgment has been satisfied, released, or discharged; it is based
on an earlier judgment that has been reversed or vacated; or applying
it prospectively is no longer equitable; or

(6) any other reason that justifies relief.

RCFC 60(b). The United States Court of Appeals for the Federal Circuit has held, within the
context of the entry of a default judgment, that this Court should balance three factors when
determining whether to grant relief pursuant to RCFC 60(b)(1) due to excusable neglect: (1)
whether the nonmovant will be prejudiced by the granting of relief; (2) whether the movant has a
meritorious claim or defense; and (3) whether the movant’s dilemma was caused by his own
culpable conduct. Jnfo. Sys. And Networks Corp. v. United States, 994 F.2d 792, 795 (Fed. Cir.
1993) (applying excusable neglect under our predecessor court’s identical rule); see also Pioneer

Inv, Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993); Telzrow v. United

 

 
States, 127 Fed. CL 115, 120 (2016); Stelco Holding Co. v. United States, 44 Fed. Cl, 703, 708-
09 (1999),

C.  RCFC 52(b)

Lastly, RCFC 52(b) provides that, “[o]n a party’s motion filed no later than 30 days after
the entry of judgment, the [C]ourt may amend its findings—or make additional findings—and

may amend the judgment accordingly.” RCIC 52(b).
IV. LEGAL ANALYSIS

A careful review of plaintiff's motions for reconsideration, for relief from judgment and
to alter or amend judgment makes clear that plaintiff has not met his heavy burden to
demonstrate that such relief is warranted in this case. And so, for the reasons set forth below, the

Court DENIES plaintiffs motions.

In his motions, plaintiff requests that the Court alter or amend the judgment entered in the
August 16, 2019, Decision and he secks relief from certain orders issued by the Court on July 24,
2019,? and August 16, 2019, respectively. PI. Mot. at 1-3. In support of these requests, plaintiff
argues, among other things, that: (1) the record in this matter contains clerical errors; (2) the
Court did not respond to plaintiff's motion to proceed in forma pauperis’; (3) “a serous injustice
occurred when the Court ruled contrary to the legal and equitable interests of the plaintiff who
was deprived of his home, land and private assets absent good reason, fairness, justice and due
process;” and (4) there is evidence of “ongoing harassment by [Yavapai] County that is outside
the grant of its municipal charter from the United States.” Jd. at 1-4. Plaintiff has not shown that

the relief he seeks is warranted for several reasons.

First, plaintiff has not shown that reconsideration of the Court’s August 16, 2019,
Decision is warranted in this case, because he presents no allegations of an intervening change in

controlling law nor the availability of previously unavailable evidence. See generally Pl. Mot.

 

2 On July 24, 2019, the Court issued an order returning unfiled several documents submitted by plaintiff
because there is no provision in the Rules of the United States Court of Federal Claims for the filing of
such documents (docket entry no. 27).

A review of the docket reveals that plaintiff did not file a motion to proceed in forma pauperis in this
case. See generally Docket, No. 18-1603C.

 
To prevail on a motion for reconsideration under RCFC 59, plaintiff must identify a manifest
error of law, or mistake of fact. Shapiro v. Sec’y of Health & Human Servs., 105 Fed. Cl. 353,
361 (2012) (quoting Fru-Con Constr. Corp. v. United States, 44 Fed, Cl, 298, 300 (1999)), aff'd,
503 F, App’x 952 (Fed. Cir. 2013). And so, the Court will grant a motion for reconsideration
upon a showing of either: “(i) an intervening change in controlling law; (ii) the availability of
previously unavailable evidence; or (iii) the necessity of granting the motion to prevent manifest
injustice,” /d. (citing Petro-Hunt, L.£.C. v. United States, No. 00-512L, 2012 WL 1957929, at
*1 (Fed. Cl. May 30, 2012)); see also Johnson vy. United States, 126 Fed, Cl. 558, 560 (2016).

Plaintiff does not allege an intervening change in controlling law, or the availability of
previously unavailable evidence in his motion. See generally Pi. Mot. Plaintiff does argue,
however, that “a serious injustice occurred when the Court ruled contrary to the legal and
equitable interests of the plaintiff who was deprived of his home, land and private assets absent
good reason, fairness, justice and due process... .” /d. at 2. But, plaintiff does not explain why
granting his motion for reconsideration would be necessary to prevent manifest injustice in this
case. /d As discussed above, the Court dismissed plaintiff's complaint for lack of subject-
matter jurisdiction and the Court did not reach the merits of any of plaintiff's claims. Langan v.
United States, No. 18-1603€, 2019 WL 3857044, at *1-8 (Fed. Cl. Aug. 16, 2019). Given this,
plaintiff simply has not shown how reconsideration of whether the Court may consider his claims
under the Tucker Act would prevent the “serious injustice” that plaintiff alleges in his motion for

reconsideration. Pl. Mot. at 2.

Plaintiff's argument that reconsideration is appropriate because of evidence of “ongoing
harassment by [Yavapai] County that is outside the grant of its municipal charter from the United
States” is equally unavailing, /d. at 3-4. Even if true, the purported conduct of Yavapai County
government officials is not a basis for the Court to reconsider the decision to dismiss plaintiff's
complaint against the United States for lack of subject-matter jurisdiction. And so, the Court

denies plaintiff's request for relief pursuant to RCFC 59(a).

Plaintiff similarly fails to show that relief under RCFC 60(b) is warranted in this case.
Plaintiff states that he seeks relief from the orders issued in this matter on August 16, 2019, and
July 24, 2019, “under equity rules in the nature of RCFC 60.” Pl. Mot. at 1. Pursuant to RCFC

60(b), the Court may relieve a party or its legal representative from a final judgment, order, or

 

 

 
proceeding for, among other things, mistake, inadvertence, surprise, or excusable neglect. RCFC
60(b)(1). While the precise basis for plaintiff's motion for relief from judgment is not clear, it
appears that plaintiff is seeking relief from judgment due to his several unsuccessful attempts to
direct the Clerk of the Court to change the appearance of his name on the docket, correct the
filing date of the government’s motion to dismiss and to modify certain exhibits attached to a
reply brief in support of his motion for a default judgment.* Pl. Mot. at 1-2. But, none of these
concerns are relevant to the Court’s determination that plaintiff failed to establish that the Court
possesses subject-matter jurisdiction to consider any of his claims. And so, the Court must also

deny plaintiff's request for relief pursuant to RCFC 60(b).

As a final matter, plaintiff also has not shown that it is appropriate to alter or amend the
judgment entered in connection with the Court’s August 16, 2019, Decision. See RCFC 52(b).
While plaintiff argues that that the Court should alter or amend the judgment entered in
connection with the August 16, 2019, Decision, he points to no error in that judgment. See
generally Pl. Mot. Given this, the Court must also deny plaintiff's request for relief under RCFC
52(b).

V. CONCLUSION

And so, for all of the aforementioned reasons, the Court DENIES plaintiff's motions for

reconsideration, for relief from judgment and to alter or amend judgment.

IT IS SO ORDERED.

  

   

yJo¢: LU

~~LYDIAKAY GRIGGSBY> _ 7 4
Judge «

 

 

‘On February 14, 2019, the Clerk’s Office informed plaintiff that: (1) it could not change the appearance
of plaintiff's name on the court docket; (2) it had no record of receiving plaintiff's “original bill with
affidavit in support of proceedings;” and (3) the correct filing date of government’s motion to dismiss is
December 10, 2018 (docket entry no. 13). On March 11, 2019, and July 19, 2019, the Clerk’s Office
informed plaintiff that it did not have the authority to modify or supplement the filings in this case
(docket entry nos. 17, 26).